Order entered December 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01409-CV

                  IN RE EQUIMARK REALTY CORPORATION, Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11921

                                             ORDER
       Before the Court is relator’s unopposed motion for leave to supplement its petition for

writ of mandamus to include the certification required by rule 52.3(j) of the Texas Rules of

Appellate Procedure and to provide a sworn copy of the trial court’s order. We GRANT the

motion and treat the rule 52.3(j) certification and sworn copy of the trial court’s order as properly

filed in support of the petition of writ of mandamus.


                                                        /s/   MOLLY FRANCIS
                                                              JUSTICE